Title: To George Washington from Henry Hollingsworth, 25 March 1798
From: Hollingsworth, Henry
To: Washington, George



Dear Cettyzean
Elkton [Md.] March 25th 1798

after geting throug the buisey Scean of the war and closing my Accounts which was done with some dificulty, as my worthy Friend General Green who was at the Head of the Department in which I cheefly acted [was] dead, those persons who had the Setlement of my accounts knew little of the dificultys we had in transacting buisenis at its commencment and of course made no allowance for the Hurry and confusion a part of the Buisenis was done in, I thought of further Establish our Independance by if possible as I couldnot think we ware Independand while we are beholding to Brittan or any other country for halfe we eat, drink, and ware I therefore thought it my duty to attempt at somthing in the woolen line in

order if posseble to make Cloths by Macheanery as practised in England, my first attempt was circumvented by the whole Manafactery with the Macheanery being distreyed by Fire have sinc taken it up on a more Extencive plan and have a prospect of suckseeding have trowbled our mutal Friend Mr Law (who seems to be a genuin Republickan) to take a sample of our Cloth for your Inspection and could you indulge us so far as to do us the Honor of wairing an out side Garment of our Manafacturing which permitt me to assure you was spun on a Jinney whih drew forty fore thread at a draught, and the wool was prepared and Carded by watar by Macheanerey made at this place the Honer done will be ever acknowledged by your old Freind and most Obdt Humle Sert

H. Hollingsworth

